       Case 4:21-cv-03868-YGR Document 96-11 Filed 06/17/21 Page 1 of 2




1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT
8              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
9
10 10TALES INC.,                                   Case No. 3:21-cv-03868-YGR
11                    Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                   DEFENDANTS’ MOTION TO STAY
12            v.                                   THE CASE PENDING INTER PARTES
                                                   REVIEW
13 TIKTOK INC., TIKTOK PTE. LTD.,
     BYTEDANCE LTD., and
14 BYTEDANCE INC.,                                 Date:           July 27, 2021
                                                   Time:           2:00 p.m.
15                    Defendants.                  Courtroom:      Courtroom 1
                                                   Judge:          Hon. Yvonne Gonzalez
16                                                                 Rogers
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      Case No. 3:21-cv-03868-YGR
     SMRH:4836-3052-6447       [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO STAY THE CASE
                                                                 PENDING INTER PARTES REVIEW
       Case 4:21-cv-03868-YGR Document 96-11 Filed 06/17/21 Page 2 of 2




 1           Defendants TikTok Inc.’s, TikTok Pte. Ltd.’s, ByteDance Ltd.’s, and
 2
     ByteDance Inc.’s (“Defendants”) Motion to Stay the Case Pending Inter Partes
 3
 4
     Review came for hearing before the Court on July 27, 2021. Based on the papers

 5 submitted and arguments made by counsel at the hearing, the Court finds that a stay,
 6
     pending the outcome of the inter partes review of U.S. Patent No. 8,856,030 and
 7
 8 any associated appeals, is justified in this case.
 9           Accordingly, IT IS HEREBY ORDERED that Defendants’ motion to stay is
10
     GRANTED and this case shall be stayed pending resolution of the inter partes
11
12 review of U.S. Patent No. 8,856,030, including all appeals taken therefrom.
13
14
             IT IS SO ORDERED.
15
16
17           Dated: _____________           _____________________________
18                                          YVONNE GONZALEZ ROGERS
                                            United States District Judge
19
20
21
22
23
24
25
26
27
28
                                              -1-                 Case No. 3:21-cv-03868-YGR
     SMRH:4836-3052-6447   [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO STAY THE CASE
                                                             PENDING INTER PARTES REVIEW
